April 12, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             BRIAN BUTLER, Appellant

NO. 14-12-00191-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on . Having considered the motion and found it meritorious,
we order the appeal DISMISSED.
      We further order this decision certified below for observance.